Citation Nr: 0912175	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  00-24 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The Veteran served on active duty from January 1974 to 
January 1978.

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from a November 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

Procedural history

In a November 2007 rating decision, service connection was 
denied for a left knee disability, and TDIU was denied.  The 
Veteran perfected an appeal of those denials.

In October 2008, the Board remanded the claims to the RO for 
further development.  In a January 2009 supplemental 
statement of the case (SSOC), the RO continued the previous 
denials.  The case has been returned to the Board.

Issues not on appeal

In its October 2008 decision, the Board denied the Veteran's 
claims for an increased rating for a left shoulder 
disability, a temporary total evaluation based on the 
service-connected left shoulder disability requiring a period 
of convalescence, and service connection for left ear hearing 
loss and a back disability.  Those issues have therefore been 
resolved.  See 38 C.F.R. § 20.1100 (2008).


FINDINGS OF FACT

1.  The Veteran failed, without good cause or adequate 
reason, to report for a VA examination, which was scheduled 
to be conducted in December 2008 and which was scheduled in 
compliance with the Board's October 2008 remand instructions.

2.  Due to the Veteran's failure to cooperate with VA, the 
evidence of record does not include competent medical nexus 
evidence concerning the relationship, if any, between the 
Veteran's service and any current left knee disability.

3.  The scheduled VA examination was in conjunction with the 
TDIU claim.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.655 (2008).

2.  Because the Veteran failed, without good cause, to report 
for a VA examination which was scheduled in connection with 
his claim of entitlement to TDIU, that claim is denied.  
38 C.F.R. § 3.655 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking entitlement to service connection for 
a left knee disability and TDIU.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  These issues on appeal will 
then be analyzed and a decision rendered.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that where the 
remand orders of the Board are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.

As noted above, the Board remanded this case in October 2008 
for further evidentiary development.  Specifically, the Board 
requested a physical examination to determine the existence 
and etiology of any current left knee disability, to include 
whether any left knee disability is related to the in-service 
left knee laceration from a motorcycle accident.  As will be 
discussed in more detail below, the Veteran failed to report 
for a VA examination scheduled to be conducted in December 
2008.  The RO was then to readjudicate the claim.  The case 
was readjudicated in the January 2009 SSOC.

Although under Stegall VA is required to comply with remand 
orders, substantial compliance, not absolute compliance, is 
required.  See Dyment v. West, 13 Vet. App. 141, 146-47 
(1999).  In view of the efforts made by the RO and the Omaha 
VA Medical Center and the lack of cooperation by the Veteran, 
the Board finds that there has been compliance on the part of 
VA with the October 2008 Board remand to the extent possible.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

However, specifically with respect to the TDIU claim, the 
Veteran failed to report for a VA examination scheduled in 
conjunction with that claim.  Because the TDIU claim is being 
denied as a matter of law, the VCAA is inapplicable.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) [the VCAA has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter].  See also Holliday v. Principi, 14 Vet. App. 280 
(2000) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].

The Board additionally observes that VA in fact complied with 
the provisions of the VCAA as to notice as well as duty to 
assist in connection with the TDIU claim.  See the VCAA 
letter dated March 27, 2007.

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue of service connection for a 
left knee disability has proceeded in accordance with the 
provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2008).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his service connection claim in a 
letter sent in March 2007, which was specifically intended to 
address the requirements of the VCAA.  The VCAA letter 
informed the Veteran of the evidence necessary to establish 
service connection.  Accordingly, the Veteran was informed of 
the information and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim of service connection for a left knee disability.

As for the evidence to be provided by the Veteran, in the 
VCAA letter the RO asked the Veteran to identify and send 
relevant medical evidence.  The RO provided the Veteran with 
VA Form(s) 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs (VA), for 
each private or other non-VA doctor and medical care facility 
that treated him for his claimed disability.

Moreover, in the VCAA letter, the Veteran was informed that 
VA would provide a medical examination or obtain a medical 
opinion if it is necessary to make a decision on his claim.  
[A VA examination was scheduled to be conducted in December 
2008, but as described in greater detail below the Veteran 
failed to report for that examination.]

In the VCAA letter, the Veteran was advised that VA was 
responsible for getting relevant records from any Federal 
agency, to include records from the military, VA medical 
centers (including private facilities where VA authorized 
treatment), and the Social Security Administration.  The 
Veteran was also informed that VA make reasonable efforts on 
his behalf to get relevant records not held by a Federal 
agency, including records from state and local governments, 
private doctors and hospitals, and current or former 
employers.

In the VCAA letter, the RO informed the Veteran that he 
should submit any evidence in his possession relevant to his 
claim, as follows:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  See the 
March 23, 2007 VCAA letter, page 3.  [The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim, 38 C.F.R. 
§ 3.159(b)(1).]

In short, the record indicates that the Veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, with respect to the service connection claim, 
element (1), veteran status, and element (2), existence of a 
disability, are not at issue.  The claim was denied based on 
element (3), relationship of such disability to the Veteran's 
service.  As explained above, he has received proper VCAA 
notice as to his obligations, and those of VA, with respect 
to this crucial element regarding this claim.  

The RO specifically addressed elements (4) and (5) in the 
March 2007 VCAA letter.

The Veteran is represented in this matter by an attorney.  
See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
[appellant's representation by counsel "is a factor that 
must be considered when determining whether that appellant 
has been prejudiced by any notice error"].  It is clear that 
the Veteran and his counsel are amply aware of his 
responsibilities and those of VA because the March 2007 VCAA 
letter was sent to the Veteran via his counsel.  The attorney 
has not indicated that he believes that there is currently a 
lack of VCAA compliance.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his service connection claim, and that there is 
no reasonable possibility that further assistance would aid 
in substantiating it.  In particular, the RO has obtained the 
Veteran's service medical records and VA and private 
treatment records.

As is explained elsewhere in this decision, the Veteran 
failed to report for a VA examination which was necessary to 
adjudicate his claim.  Based upon the Veteran's 
disinclination to appear, the Board believes that an 
additional remand for a VA examination would be an exercise 
in futility.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the duty to assist provisions 
of the law and that no further actions pursuant to the VCAA 
need be undertaken on the Veteran's behalf.

The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2008).  He has retained the services of an attorney.  
He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits on the issues on appeal.

Factual background

The Board believes that a brief recital of the pertinent 
factual background will aid in an understanding of its 
decision in this case.

The Veteran seeks service connection for a left knee 
disability and TDIU.  In the VCAA letter sent to the Veteran 
via his counsel, the Veteran was advised that "[f]ailure to 
report for a scheduled VA examination may have adverse 
consequences, including the possible denial of your claim."  
See the March 23, 2007 VCAA letter, page 5 (emphasis in the 
original letter).

The precise nature of the claimed left knee disability is not 
known because the limited medical evidence of record only 
shows a scar that is purportedly a residual of prior 
surgeries to repair a meniscal tear.  Moreover, there is of 
record no medical nexus opinion linking the claimed left knee 
disability to the Veteran's service.  

In October 2008, the Board instructed that a VA examination 
be performed in order to determine the nature and etiology of 
the Veteran's left knee disability.  In response to the 
Board's remand instructions, the RO sent a letter dated 
November 24, 2008 to the Veteran via his counsel, informing 
the Veteran that they had contacted the VA Medical Center 
(VAMC) closest to him and requested that they schedule him 
for a medical examination.  The Veteran was further informed 
in the letter that "without [the examination], we may have 
to deny your claim."  The Veteran was told that "if you 
can't report for the examination as scheduled, contact the 
medical facility and arrange for a more convenient place or 
time."  The Veteran was again told that  "[f]ailure to 
report for a scheduled VA examination may have adverse 
consequences, including the possible denial of your claim."  
See the November 24, 2008 letter, page 1 (emphasis as in the 
original letter).

The Omaha VAMC sent a letter dated December 8, 2008 to the 
Veteran's counsel, informed him that the Veteran had been 
scheduled for an examination on December 22, 2008.  The VAMC 
notified the Veteran's counsel that if he needed to 
reschedule the appointment on the Veteran's behalf, he would 
need to contact the compensation and pension office at the 
VAMC.

The Veteran failed to report for that scheduled examination.  
Neither he nor his counsel has provided any adequate reason 
or good cause for his failure to report for that examination.




	(CONTINUED ON NEXT PAGE)


1.  Entitlement to service connection for a left knee 
disability.

Pertinent law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim. See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Failure to report for VA examination

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  
See 38 C.F.R. § 3.655 (2008); see also Engelke v. Gober, 10 
Vet. App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet. App. 
307, 311 (1992).

Analysis

Failure to report for VA examination

As was described, the Veteran failed to report for a VA 
examination which was scheduled pursuant to the Board's 
remand instructions.  Neither he or his attorney have 
presented good cause for such failure to report.   

It is plain from the record before the Board that the Veteran 
has been advised of what was required of him to adjudicate 
this claim, but he has failed to comply.  
See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991); see 
also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) [the duty 
to assist is not a one-way street].  There is of record no 
correspondence or report of contact from the Veteran or his 
counsel which would explain his failure to report for the 
examination scheduled to be conducted in December 2008, even 
though the RO and the VAMC instructed him that he should 
contact the VAMC if he cannot report for the VA examination 
as scheduled.  

In Hyson v. Brown, 5 Vet. App. 262, 265 (1993), the Court 
pointed out that VA must show that a claimant lacked 
"adequate reason" [see 38 C.F.R. § 3.158(b) (2008)], or "good 
cause" [see 38 C.F.R. § 3.655 (2008)] for failing to report 
for a scheduled examination.  In this case, as discussed 
above, neither the Veteran nor his counsel has provided an 
"adequate reason" or "good cause" for the Veteran's failure 
to report to be examined when VA so requested in December 
2008.

It is the responsibility of VA to obtain sufficient evidence 
to render an informed decision in a case.  The Court has 
impressed upon VA the seriousness of this responsibility in 
cases too numerous to mention.  See, e.g., Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [VA's duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  VA's 
responsibility was both clarified and 
amplified through the enactment of the VCAA.  The 
responsibility that the evidentiary record be developed to 
its fullest possible is not, however, unilateral; as noted 
above, the Veteran must cooperate in this development, and 
his failure to cooperate may precipitate action adverse to 
the interests of his claim.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  It is the responsibility of VA 
adjudicators, based upon their administrative experience and 
expertise in reviewing many claims of this nature, to 
determine at what point the record is sufficiently developed 
to support a reasonably informed decision.  See 38 C.F.R. §§ 
3.159, 3.326 (2008); 
see also Shoffner v. Principi, 16 Vet. App. 208, 213 (2002) 
[holding that VA has discretion to decide when additional 
development is necessary].  As provided in 38 C.F.R. § 
3.159(c)(4) (2008), VA will provide a medical examination or 
obtain a medical opinion based upon a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  To support this objective, the regulations further 
provide that "[i]ndividuals for whom an examination has been 
scheduled are required to report for the examination."  38 
C.F.R. § 3.326(a) (2008) (emphasis added).  Thus, the 
regulations clearly indicate it is the duty of VA to 
determine the adequacy of evidentiary development, and the 
duty of the veteran to cooperate with VA in these efforts.

In this case, as determined by the Board in its October 2008 
remand, a VA examination was indeed necessary to grant the 
benefit sought by the Veteran, service connection for a left 
knee disability.  See 38 C.F.R. § 3.159 (2008).  
The precise nature of the claimed disability is not known 
because of the limited medical evidence of record.  Also, 
there was no medical nexus evidence relating any current left 
knee disability to active service.  

The Board is aware that there has been a pattern exhibited by 
veterans represented by this attorney in which the veterans 
refuse to report for VA examinations.  
See, e.g., Turk v. Peake, 21 Vet. App. 565 (2008); Kowalski 
v. Nicholson, 19 Vet. App. 171 (2005).  The Court has 
specifically held in this connection that "[the veteran] and 
his counsel are expected to cooperate in the efforts to 
adjudicate his claim . . . [t]heir failure to do so would 
subject them to the risk of an adverse adjudication based on 
an incomplete and underdeveloped record."  See Kowalski, 
19 Vet. App. at 180-181.

It is clear that VA has done its utmost to develop the 
evidence with respect to the Veteran's claim.  Any failure to 
develop the claim rests with the Veteran himself. It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).

The facts in this case are clear.  The Veteran failed to 
report for a VA examination which was necessary to decide his 
claim and which was scheduled by the RO for that purpose.  No 
good cause or adequate reason has been demonstrated for his 
failure to be examined.

As was noted above, 38 C.F.R. § 3.655 provides that when an 
examination is scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.



Discussion

VA treatment records reflect that the Veteran has a history 
of left knee surgeries to repair a meniscal tear and that he 
has a left knee surgical scar.  In light of the finding of a 
surgical scar, Hickson element (1) has arguably been met.

With respect to Hickson element (2), in-service disease or 
injury, the Board will separately address the matters of in-
service disease and in-service injury.

The service medical records show no diagnosis of a left knee 
disability, such as a meniscal tear.  On a December 1977 
separation examination, a physical examination of the lower 
extremities revealed no abnormalities.  A left knee 
disability was not diagnosed.  

As to an in-service injury, the Veteran suffered a 
superficial laceration of the left knee from a motorcycle 
accident in September 1975.  In-service incurrence of injury, 
that is to say a left knee injury, has been shown; therefore, 
Hickson element (2) is satisfied.  

The critical question, accordingly, is whether Hickson 
element (3), medical nexus, is satisfied.  This question is a 
medical question which the Board cannot answer itself.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  As noted elsewhere in this 
decision, the Veteran has elected not to report for a VA 
medical examination.  Similarly, the Veteran has elected not 
to submit competent medical evidence which addresses this 
point.  

The only evidence which purports to relate the Veteran's 
current left knee disability to events in service comes from 
a statement of the Veteran himself.  See VA Form 21-4138 
(statement in support of claim) dated in February 2007.  
However, a residual of a meniscal tear is a disability for 
which lay evidence of etiology is not competent nexus 
evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  In this case, the Veteran is not competent to render 
an opinion on the etiology of a residual of a meniscal tear.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  See also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).  

In Charles v. Principi, 16 Vet. App. 370 (2002), the Court 
held that VA erred in failing to obtain a medical nexus 
opinion where evidence showed a current disability and in-
service injury.  The Board, in its remand, was well aware of 
Charles and indeed cited that case.  See the October 2008 
Board decision, page 33.  The Board's efforts to comply with 
the Court's directives have been thwarted by the Veteran's 
lack of cooperation. 

Additionally, the Board finds that this element is not 
satisfied on the basis of chronicity and continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b) (2008).  The 
Veteran separated from service in January 1978.  The evidence 
of record does not show any purported residuals from left 
knee surgeries to repair a meniscal tear until May 2007, 
almost three decades after the Veteran's separation from 
service.  The Board also notes that when the Veteran first 
filed a claim for service connection in March 2000, he did 
not claim that he was seeking service connection for a left 
knee disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy 
period of absence of complaint with respect to the condition 
he now raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of the claimed 
condition].

In any event, supporting medical evidence is required.  See 
Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there must be 
medical evidence on file demonstrating a relationship between 
the veteran's current disability and the claimed continuous 
symptomatology, unless such a relationship is one as to which 
a lay person's observation is competent].  Such evidence is 
lacking in this case.  Therefore, element (3), medical nexus, 
can not be met via continuity of symptomatology.

In short, Hickson element (3) is not met, and the Veteran's 
claim fails on that basis.

In conclusion, for reasons and bases expressed above, the 
Board has concluded that a preponderance of the evidence is 
against the Veteran's claim of entitlement to service 
connection for a left knee disability.  The claim is 
therefore denied.

2.  Entitlement to TDIU.

Pertinent law and regulations

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  See 38 C.F.R. § 3.655 (2008).  Examples of "good 
cause" have been set out above and will not be repeated. 

Analysis

As noted above, the Board remanded the TDIU claim along with 
the knee claim in order for a VA examination to be completed.  
The Veteran failed without explanation to report for the VA 
examination.  No good cause or adequate reason has been 
demonstrated for his failure to be examined.  Absent the 
examination results, the TDIU claim cannot be adjudicated.

The Board is mindful of the provision contained at the outset 
of 38 C.F.R. § 3.655: "When entitlement . . . to a benefit 
cannot be established without a current VA examination or 
reexamination . . . ."  In this case, as determined by the 
Board in its October 2008 remand, a VA examination was 
necessary to grant the benefit sought by the Veteran, TDIU, 
because the issue of TDIU is inextricably intertwined with 
the issue of service connection for a left knee disability.  
See 38 C.F.R. § 3.159 (2008); see also Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991) [two or more issues are 
inextricably intertwined if one claim could have significant 
impact on the other].  
 
As has been discussed above, 38 C.F.R. § 3.655 provides that 
when an examination is scheduled in conjunction with a claim 
for increase, the claim shall be denied.  
A TDIU claim is a claim for increased compensation.  See Hurd 
v. West, 13 Vet. App. 449 (2000).  Thus, the Veteran's TDIU 
claim is a claim for an increased rating.  The claim for TDIU 
is therefore denied.

The Board is of course aware of due process concerns that may 
arise in connection with cases, such as this, in which a 
veteran's claim is being denied based on his failure to 
adhere to VA regulations rather than the Board considering 
evidentiary merits of the issue on appeal.  Cf. Swan v. 
Brown, 9 Vet. App. 450 (1996) and cases cited therein.  

When the Board addresses in a decision a question that has 
not been addressed by the RO, it must be considered whether 
the claimant has been given adequate notice and opportunity 
to respond and, if not, whether the claimant will be 
prejudiced thereby.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  With respect to this case, the Board concludes that 
the Veteran has not been prejudiced by the decision herein.  
In this case, as discussed above, the Veteran was fully 
apprised by the RO via the November 24, 2008 and March 23, 
2007 letters of the consequences of his failure to report for 
a scheduled VA examination.  Thus, any due process concerns 
have been satisfied.

Additionally, the Board observes that the Veteran's service-
connected disabilities 
[a left shoulder disability, rated 30% disabling; a right 
shoulder disability (20 percent); tinnitus (10 percent); and 
right hear hearing loss (zero percent)] have a combined 
rating of 50 percent, less than the requirement for a TDIU on 
a schedular basis.  See 38 C.F.R. § 4.16(a).  In addition, 
the record contains no evidence of any reason that this case 
should be referred for consideration on an extraschedular 
basis under 38 C.F.R. § 4.16(b).  The medical record does not 
indicate frequent hospitalizations or marked interference 
with employment due to the bilateral shoulder disorders, 
hearing loss and tinnitus.  Rather, the evidence shows a 
number of significant non service-connected disabilities, 
including cardiovascular disease, GERD, depression, asthma 
and diabetes.     



The Board again observes the Court's comments in Kowalski:  
"[the veteran] and his counsel are expected to cooperate in 
the efforts to adjudicate his claim . . . [t]heir failure to 
do so would subject them to the risk of an adverse 
adjudication based on an incomplete and underdeveloped 
record."  See Kowalski, 19 Vet. App. at 180-181.   See also 
Turk, 21 Vet. App. at 570:  "Failure to attend a scheduled 
VA compensation examination . . . exposes a veteran to the 
possibility of an adverse finding of fact that can be 
overturned only by the Court's determination that the finding 
was clearly erroneous - a difficult burden to meet [citing 
Kowalski]."    


ORDER

Service connection for a left knee disability is denied.

TDIU is denied.



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


